

116 HR 1147 IH: Appalachian Forest National Heritage Area Act of 2019
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1147IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2019Mr. McKinley (for himself, Mr. Mooney of West Virginia, Mrs. Miller, and Mr. Trone) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Appalachian Forest National Heritage Area, and for other purposes.
	
 1.Short titleThis Act may be cited as the Appalachian Forest National Heritage Area Act of 2019. 2.Findings; purposes (a)FindingsCongress finds that—
 (1)the Heritage Area— (A)is comprised of 18 counties that are located in West Virginia and western Maryland; and
 (B)taken as a whole— (i)possesses exceptional cultural, natural, and historical resources that form a cohesive and nationally distinctive landscape;
 (ii)demonstrates landscapes that arose from patterns of human activity that were shaped by the geography of the forested central Appalachian Mountains; and
 (iii)reflects both modern and historical uses by citizens who continue to affect, and be affected by, the landscape of the forest;
 (2)there is a national interest in conserving, restoring, promoting, and interpreting the benefits of the Heritage Area for—
 (A)the residents of the Heritage Area; and (B)visitors to the Heritage Area;
 (3)nationally significant historical and cultural resources located in the Heritage Area form a unique aspect of the heritage of the United States;
 (4)with respect to the economic development of the United States— (A)the timber harvesting activities in the region helped fuel late 19th century and early 20th century industrial growth throughout the United States; and
 (B)prominent industrialists of the region were also active in the national economy; (5)workers who participated in the timber boom of the region brought a blending of cultures of European and African-American immigrants;
 (6)the growth of each community located in the region was impacted by the forested central Appalachian Mountains;
 (7)the rich culture of central Appalachia— (A)includes folklife, music, dance, crafts, and other culturally rich traditions; and
 (B)is inextricably tied to the forest land of the region; (8)significant historical and cultural sites and resources located in the Heritage Area include—
 (A)historic sites from the logging era (including the intact logging company town that is located at the Cass Scenic Railroad State Park);
 (B)historic sites that evidence conservation efforts (including structures constructed by the Civilian Conservation Corps);
 (C)5 national historic landmarks; and (D)segments of 4 National Scenic Byways and 1 All-American Road;
 (9)nationally significant natural and physical resources in the Heritage Area include spectacular natural, scenic, and recreational resources, featuring the core of the central hardwood forest of the United States, which—
 (A)as a result of sound forest management and conservation of public land, grew from the original cutting of the forest; and
 (B)includes— (i)the remnants of old growth forests;
 (ii)protected wilderness areas; (iii)14 national natural landmarks;
 (iv)Federal and State forest lands that were created to foster the regrowth of the forests of the United States, including the Monongahela National Forest, and 7 State forests;
 (v)experimental forests that demonstrate the evolution of forestry management; (vi)forests managed by public and private entities; and
 (vii)a dynamic forest industry comprised of mills that demonstrate the ongoing importance of the forest land and forest products to the region;
 (10)local public and private partnerships that are based on the visions of the community and region are working together to promote the stewardship, enhancement, and interpretation of the resources of the Heritage Area;
 (11)to promote the goals described in paragraph (10), local residents, organizations, and governments support the establishment of a national heritage area; and
 (12)involvement by the Federal Government would enhance the efforts to promote the cultural, natural, historical, and recreational resources of the region that have been made by—
 (A)the States of West Virginia and Maryland; (B)political subdivisions of the States of West Virginia and Maryland;
 (C)volunteer organizations; and (D)private businesses.
 (b)PurposesThe purposes of this Act are— (1)to provide a cooperative management framework to the States of West Virginia and Maryland, the political subdivisions of those States, and the citizens of those States to conserve, enhance, and interpret the significant features of the forest, land, water, and structures of the Heritage Area; and
 (2)to foster a close working relationship with all levels of government, the private sector, and the local communities of the region to enable those communities—
 (A)to conserve the heritage of those communities; and (B)to continue to pursue economic opportunities for those communities.
 3.DefinitionsIn this Act: (1)Heritage areaThe term Heritage Area means the Appalachian Forest National Heritage Area established by section 4(a).
 (2)Local coordinating entityThe term local coordinating entity means the management entity for the Heritage Area as specified in section 4(d)(1). (3)Management planThe term management plan means the management plan for the Heritage Area developed under section 5(a).
 (4)MapThe term map means the map entitled Appalachian Forest National Heritage Area, numbered T07/80,000, and dated October 2007. (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means each of the States of— (A)Maryland; and
 (B)West Virginia. 4.Appalachian Forest National Heritage Area (a)EstablishmentThere is established the Appalachian Forest National Heritage Area.
 (b)BoundariesThe Heritage Area shall include— (1)the Barbour, Braxton, Grant, Greenbrier, Hampshire, Hardy, Mineral, Morgan, Nicholas, Pendleton, Pocahontas, Preston, Randolph, Tucker, Upshur, and Webster Counties of the State of West Virginia; and
 (2)the Allegany and Garrett Counties of the State of Maryland. (c)Availability of mapA map of the Heritage Area shall be on file and available for public inspection in the appropriate offices of—
 (1)the National Park Service; and (2)the local coordinating entity.
 (d)Local coordinating entityThe Appalachian Forest Heritage Area, Inc., shall— (1)serve as the local coordinating entity for the Heritage Area;
 (2)oversee the development of a management plan under section 5(a); and (3)be governed by a board of directors from a geographic balance across the included counties and States and which shall—
 (A)be composed of no fewer than 7 and no more than 15 members elected by the membership; (B)be selected to represent a balanced group of diverse interests, including—
 (i)forest industry; (ii)environmental;
 (iii)cultural heritage; (iv)tourism; and
 (v)regional agency partners; (C)exercise all corporate powers of the local coordinating entity;
 (D)manage the activities and affairs of the local coordinating entity; and (E)subject to any limitations in the articles and bylaws of the local coordinating entity, this section, and any other applicable Federal or State law, establish the policies of the local coordinating entity.
					5.Management plan
 (a)In generalNot later than 3 years after the date on which funds are first made available to carry out this Act, the local coordinating entity shall develop and submit to the Secretary for approval a management plan for the Heritage Area.
 (b)RequirementsThe management plan shall— (1)present comprehensive policies, goals, strategies, and recommendations for—
 (A)presenting to the citizens of the United States the heritage of the region; and (B)encouraging the long-term resource conservation, enhancement, interpretation, funding, management, and development of the Heritage Area;
 (2)take into consideration and coordinate Federal, State, and local plans to present a unified historic preservation and interpretation plan;
 (3)involve residents, public agencies, and private organizations of the Heritage Area; (4)describe actions that units of government, private organizations, and citizens recommend for the conservation, enhancement, interpretation, funding, management, and development of the resources of the Heritage Area;
 (5)identify— (A)existing and potential sources of Federal and non-Federal funding for the conservation, enhancement, interpretation, funding, management, and development of the resources of the Heritage Area; and
 (B)economic development strategies for the conservation, enhancement, interpretation, funding, management, and development of the resources of the Heritage Area;
 (6)include— (A)an inventory of the cultural, natural, historical, educational, scenic, and recreational resources contained in the Heritage Area, including a list of property that—
 (i)is related to the themes of the Heritage Area; and (ii)should be conserved, enhanced, managed, or developed;
 (B)a recommendation of policies and strategies for resource management and conservation, including the development of intergovernmental cooperative agreements to manage and conserve the cultural, natural, historical, educational, scenic, and recreational resources of the Heritage Area;
 (C)a program of strategies and actions to implement the management plan that includes— (i)performance goals;
 (ii)resource conservation plans; (iii)enhancement strategies;
 (iv)interpretation strategies; and (v)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, business, or individual;
 (D)an analysis of, and recommendations for, means by which Federal, State, and local programs may best be coordinated to further the purposes of this Act, including an analysis of the role of the National Park Service and other Federal agencies associated with the Heritage Area;
 (E)a business plan that— (i)describes the role, operation, financing, and functions of—
 (I)the local coordinating entity; and (II)each of the major activities included in the management plan; and
 (ii)provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan; and
 (F)an interpretive plan for the Heritage Area; and (7)list any revisions to the boundaries of the Heritage Area proposed by the local coordinating entity and requested by the affected local government.
				(c)Deadline; termination of funding
 (1)DeadlineNot later than 3 years after the date on which funds are made available under section 11(a), the local coordinating entity shall submit the management plan to the Secretary for approval.
 (2)Termination of fundingIf the management plan is not submitted to the Secretary in accordance with this section, the Secretary shall not provide to the local coordinating entity any additional financial assistance under this Act until the management plan is submitted to and approved by the Secretary under subsection (d)(1).
				(d)Approval of management plan
 (1)ReviewNot later than 180 days after the date of receipt of the management plan under subsection (c)(1), the Secretary shall review and approve or disapprove the management plan.
 (2)CriteriaIn determining whether to approve the management plan, the Secretary shall consider whether— (A)the management plan meets all requirements identified in subsection (b); and
 (B)the local coordinating entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan.
 (e)Action following disapprovalIf the Secretary disapproves the management plan under subsection (d)(1), the Secretary shall— (1)advise the local coordinating entity in writing of the reasons for the disapproval;
 (2)make recommendations for revisions to the management plan; and (3)not later than 180 days after the date of receipt of a proposed revision to the management plan, approve or disapprove the proposed revision.
				(f)Amendments
 (1)In generalThe Secretary shall review and approve or disapprove each amendment to the management plan that the Secretary determines may substantially alter the purposes of the Heritage Area.
 (2)Use of fundsFunds made available under this Act shall not be expended by the local coordinating entity to implement an amendment described in paragraph (1) until the Secretary approves the amendment.
 (g)Effect of inactionIf the Secretary does not approve or disapprove a management plan, revision, or change within 180 days after it is submitted to the Secretary, then the management plan, revision, or change shall be deemed to have been approved by the Secretary.
			6.Authorities, duties, and prohibition of the local coordinating entity
 (a)AuthoritiesTo prepare and carry out the management plan, the local coordinating entity may use funds made available under this Act to—
 (1)make grants to— (A)political jurisdictions;
 (B)nonprofit organizations; and (C)other parties located in the Heritage Area;
 (2)enter into cooperative agreements with, or provide technical assistance to— (A)political jurisdictions;
 (B)nonprofit organizations; (C)Federal agencies; and
 (D)other interested parties; (3)hire and compensate staff who have demonstrated expertise in the fields of—
 (A)cultural, natural, and historical resources conservation; (B)economic and community development;
 (C)forestry; or (D)heritage planning;
 (4)obtain funds from any source (including a program that has a cost-sharing requirement); (5)contract for goods or services; and
 (6)support activities of partners, and any other activities, that— (A)further the purposes of the Heritage Area; and
 (B)are consistent with the management plan approved under section 5(d)(1). (b)DutiesIn addition to developing the management plan, the local coordinating entity shall—
 (1)for any fiscal year for which Federal funds have been received by the local coordinating entity under this Act—
 (A)submit an annual report to the Secretary that describes— (i)the specific performance goals and accomplishments of the local coordinating entity;
 (ii)the expenses and income of the local coordinating entity; (iii)the amounts and sources of matching funds;
 (iv)the amounts leveraged with Federal funds and the sources of the leveraging; and (v)any grants made to any other entities during the fiscal year; and
 (B)make available for audit by Congress, the Secretary, and appropriate units of government, all records pertaining to the expenditure of the funds and any matching funds; and
 (2)encourage, by appropriate means and consistent with the purposes of the Heritage Area, the economic viability of the Heritage Area.
 (c)Prohibition on the acquisition of real propertyThe local coordinating entity shall not use Federal funds made available under this Act to acquire real property or any interest in real property.
			7.Authorities and duties of the Secretary
 (a)Technical and financial assistanceOn request of the local coordinating entity, the Secretary may provide technical and financial assistance, on a reimbursable or nonreimbursable basis, to the local coordinating entity for—
 (1)the development and implementation of the management plan; and (2)other initiatives of the local coordinating entity.
				(b)Cooperative agreements
 (1)In generalTo carry out this Act, the Secretary may enter into cooperative agreements with the local coordinating entity and other public and private entities to provide assistance under subsection (a).
 (2)RequirementsThe cooperative agreement under paragraph (1) shall, at a minimum— (A)establish the goals and objectives of the Heritage Area; and
 (B)include— (i)a proposal relating to the conservation and interpretation of the Heritage Area; and
 (ii)a general outline describing each measure agreed to by the Secretary and the local coordinating entity.
						8.Relationship to other Federal agencies
 (a)In generalThis Act shall not affect the authority of any Federal official to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationThe head of any Federal agency planning to conduct an activity that may have an impact on the Heritage Area shall, to the maximum extent practicable—
 (1)consult with the Secretary and the local coordinating entity regarding the activity; and (2)coordinate the activity with the Secretary and the local coordinating entity.
 (c)Effect on other Federal agenciesNothing in this Act— (1)modifies, alters, or amends any law (including a regulation) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 9.Property owners and regulatory protectionsNothing in this Act shall be construed to— (1)abridge the rights of any property owner, whether public or private, including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area;
 (2)require any property owner to permit public access (including Federal, Tribal, State, or local government access) to such property or to modify any provisions of Federal, Tribal, State, or local law with regard to public access or use of private lands;
 (3)alter any duly adopted land use regulation or any approved land use plan or any other regulatory authority of any Federal, State, or local agency or Tribal government, or to convey any land use or other regulatory authority to any local coordinating entity;
 (4)authorize or imply the reservation or appropriation of water or water rights; (5)diminish the authority of the State to manage fish and wildlife including the regulation of fishing and hunting within the Heritage Area;
 (6)create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property; or
 (7)abridge, or authorize the Secretary or the local coordinating entity to abridge, valid rights to timber harvesting.
			10.Evaluation
 (a)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area, the Secretary shall conduct an evaluation of the accomplishments of the Heritage Area and prepare a report with recommendations for the National Park Service’s future role, if any, with respect to the Heritage Area.
 (b)Evaluation componentsAn evaluation prepared under subsection (a) shall— (1)assess the progress of the local coordinating entity with respect to—
 (A)accomplishing the purposes of the authorizing legislation for the Heritage Area; and (B)achieving the goals and objectives of the approved management plan for the Heritage Area;
 (2)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area.
 (c)RecommendationsBased upon the evaluation under subsection (a), the Secretary shall prepare a report with recommendations for the National Park Service’s future role, if any, with respect to the Heritage Area.
 (d)Submission to CongressOn completion of a report under subsection (c), the Secretary shall submit the report to— (1)the Committee on Energy and Natural Resources of the Senate; and
 (2)the Committee on Natural Resources of the House of Representatives. 11.Funding (a)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $10,000,000, of which not more than $1,000,000 may be authorized to be appropriated for any fiscal year.
			(b)Matching funds
 (1)In generalAs a condition of receiving assistance under subsection (a), the local coordinating entity shall match any amounts provided to the local coordinating entity under this Act.
 (2)Forms of paymentTo meet the matching requirement described in paragraph (1), the local coordinating entity shall provide to the Secretary payments that—
 (A)shall be derived from non-Federal sources; and (B)may be in-kind contributions of goods or services.
					12.Termination of authority
 (a)In generalSubject to subsection (b), the authority of the Secretary to provide financial assistance under this Act terminates on the date that is 15 years after the date of enactment of this Act.
 (b)ExceptionThe termination of authority of the Secretary under subsection (a) shall not effect the authority of the Secretary to provide to the local coordinating entity technical assistance and administrative oversight.
			